Citation Nr: 9920306	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  95-14 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for chest pain.

2.  The propriety of the initial 10 percent rating for 
hypertension.

3.  The propriety of the initial noncompensable rating for 
tinea versicolor.

4.  Entitlement to an effective date earlier than April 26, 
1994, for the grant of service connection for hypertension 
and tinea versicolor.

(The issue of the veteran's eligibility to receive 
compensation until the full amount of separation pay has been 
recouped will be the subject of a separate decision).


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from August 1983 to 
February 1992, including a tour in Southwest Asia from 
October 1, 1990, to April 14, 1991.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a November 1994 rating decision that granted 
service connection for hypertension and tinea versicolor and 
assigned ratings of 10 percent and 0 percent for these 
disabilities respectively.  Also in this decision the RO 
denied service connection for chest pain and for recurrent 
upper respiratory infection.  As the veteran did not appeal 
the issue of service connection for an upper respiratory 
infection, it has not been made a part of this appeal.  

With respect to the issue of service connection for chest 
pain, the RO addressed this issue on a direct service 
connection basis in November 1994.  Subsequent to this 
decision, in May 1996, the RO denied service connection for 
chest pain as secondary to exposure to environmental hazards 
and issued a supplemental statement of the case in this 
regard in May 1996.  Since the veteran has been apprised of 
this issue on both a direct and secondary service connection 
basis, both bases have been made a part of this claim.

The issues of service connection for chest pain, the 
propriety of a 10 percent rating for hypertension, and the 
propriety of a 0 percent rating for tinea versicolor, are 
deferred pending the completion being sought in the remand 
portion of this decision.

The veteran has made various statements on record to the 
effect that after returning from service in the Persian Gulf 
his wife began to develop unexplained symptoms such as 
headaches, joint aches and skin rashes.  He said that his 
service in the Persian Gulf has thus affected her, and that 
she should be scheduled for a VA examination.  However, the 
provisions relating to the award of compensation benefits for 
chronic disability resulting from an undiagnosed illness (or 
combination of undiagnosed illnesses) contemplate payment 
only for disabilities suffered by a Persian Gulf "veteran".  
38 U.S.C.A. §§ 1101(1), 1117.  There is no provision in VA 
law for the payment of compensation benefits for disabilities 
experienced by spouses of a Persian Gulf "veteran".


FINDINGS OF FACT

1.  A claim for service connection for a skin disability was 
received from the veteran in February 1992.

2.  The veteran was properly notified by a letter dated in 
January 1993 that service connection for tinea versicolor was 
denied.  He did not file a notice of disagreement within one 
year after he was notified of the decision.

3.  An application to reopen service connection for tinea 
versicolor was received by the RO on April 26, 1994.  Also in 
this application the veteran filed a claim for service 
connection for hypertension.


CONCLUSION OF LAW

The assignment of an effective date earlier than April 26, 
1994, for the award of service connection and compensation 
benefits for tinea versicolor and hypertension is not 
warranted.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records reflect diagnoses of 
tinea versicolor.  They are devoid of treatment for or a 
diagnosis of hypertension.

In February 1992 the veteran filed a claim for service 
connection for disabilities that include skin disease.  On 
this claim the veteran listed an address in Texas as his 
mailing address.

A Report of contact dated in 1992 shows that the veteran had 
been scheduled to undergo a VA examination on April 8, 1992, 
but that he did not report for the examination.  

In a December 1992 rating decision, the RO in Texas denied 
service connection for the veteran's claimed disabilities, 
including tinea versicolor.  The RO sent the veteran 
notification of this denial, with the appellate rights on the 
back of the notice, in January 1993.  The notice was sent to 
the veteran at the mailing address in Texas. 

On April 26, 1994, the RO in Virginia received an application 
from the veteran for service connection for disabilities that 
included tinea versicolor and hypertension.  On the 
application the veteran stated that his tinea versicolor 
began in February 1986 and his hypertension began in August 
1992.  He listed an address in Virginia as his mailing 
address.

At VA general examination in June 1994 the veteran reported 
that he had never been told that he had hypertension and had 
never been treated for it.  His blood pressure readings at 
that time were 150(systolic)/92(diastolic) on sitting, 
160/108 on lying and 162/106 on standing.  He was diagnosed 
as having tinea versicolor of the anterior and posterior 
chest wall and essential benign hypertension, previously 
untreated.  

In July 1994 the RO received private office notes that show 
that in August 1992 the veteran had a blood pressure reading 
of 136/100. 

In November 1994 the RO granted service connection for 
hypertension and tinea versicolor and assigned ratings of 10 
percent and 0 percent respectively.  The effective date of 
the grant was May 9, 1994.  

In his notice of disagreement in February 1995, the veteran 
said that the evidence clearly showed that his hypertension 
had been present before he separated from service and that he 
therefore should have been given an effective date of 
February 14, 1992 (the date of his separation from service).

In a February 1995 rating decision, the RO changed the 
effective date for the veteran's service-connected 
disabilities from May 9, 1994, to April 26, 1994.


II.  Legal Analysis

The veteran's claim for an effective date earlier than April 
26, 1994, for the grant of service connection for tinea 
versicolor and for hypertension is well grounded, meaning not 
inherently implausible.  All relevant facts have been 
properly developed and VA has fulfilled its duty to assist 
the veteran.  38 U.S.C.A. § 5107(a).

The law governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(b)(1) (West 1991), which provides that the effective 
date of an award of disability compensation to a veteran 
shall be the day following the date of discharge or release 
if application therefore is received within one year from 
such date of discharge or release.  See also 38 C.F.R. 
§ 3.400(b)(2) (1998) (to the same effect).  Otherwise, in 
cases where the application is not filed until more than one 
year from release of service, the effective date will be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  Id.  However, where there has been a 
decision of the RO denying a claim of service connection 
which the veteran has been properly notified of, and the 
veteran has not appealed within one year of notice of the 
denial, that denial becomes final and any effective date set 
for disability compensation based on a later grant of the 
veteran will be the date of receipt of the "reopened" 
claim.  38 C.F.R. §§ 3.156, 3.400(r), 20.1103 (1998).

Monetary payments based on an award or an increased award of 
compensation, dependency and indemnity compensation, or 
pension may not be made to an individual for any period 
before the first day of the calendar month following the 
month in which the award or increased award becomes 
effective.  38 U.S.C.A. § 5111 (West 1991); 38 C.F.R. § 3.31 
(1998).

The evidence shows that the veteran filed an original claim 
of service connection for a skin disability in February 1992, 
and this claim was denied by the RO in December 1992.  The 
evidence also shows that notice of the denial, along with the 
veteran's appellate rights located on the reverse side of the 
notice, was sent to the veteran in January 1993. 

The outcome of this case turns on whether the RO's denial of 
the claim of service connection for a skin disability in 
December 1992 is final.  If so, the effective date of his 
award would appropriately be the date of his reopened claim, 
on April 26, 1994.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(r).

It is clear from the evidence that the veteran did not appeal 
the December 1992 rating decision in accordance with the 
provisions of 38 C.F.R. § 20.200 (1998), nor is the veteran 
contending as much. Rather, he contends that he never 
received any paperwork explaining his appellate rights.  He 
also contends that he was residing in Virginia at the time of 
the December 1992 decision. 

The United States Court of Appeals for Veterans Claims 
(Court) (formerly the United States Court of Veterans 
Appeals) has stated that principles of administrative 
regularity dictate a presumption that government officials 
"have properly discharged their official duties," which 
include the RO properly mailing a copy of its decision to the 
latest address of record of the veteran.  Saylock v. 
Principi, 3 Vet. App. 394, 395 (1992), quoting Unites States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 6, 
71 L.Ed. 131 (1926).  The presumption of regularity may only 
be rebutted by "clear evidence to the contrary."  Ashley v. 
Derwinski, 2 Vet. App. 307, 309 (1992).  Clear evidence to 
the contrary has been interpreted as evidence that the 
document in question has been mailed to an incorrect address.  
See Fluker v. Brown, 5 Vet. App. 296, 298 (1993) (citing 
Piano v. Brown, 5 Vet. App. 25, 27 (1993) (per curiam).

When the RO sent the veteran notice of its December 1992 
denial of service connection for a skin disability in January 
1993, it sent the notice (with the appellate rights on the 
reverse side) to the veteran's last known address of record 
in Texas.  The Texas address was the address given to VA by 
the veteran.  The record shows that the veteran moved from 
Texas to Virginia sometime between the date of his original 
claim and the date of his subsequent claim in April 1994, and 
that he may even have been residing in Virginia at the time 
of the December 1992 decision.  However, he did not inform VA 
of his new address until he filed his April 1994 claim.  
Thus, the last known mailing address of the veteran prior to 
April 1994 was properly identified as the Texas address.  
Therefore, VA discharged its administrative duty by mailing 
notice of the December 1992 decision in January 1993 to the 
veteran at the Texas address.  The presumption of regularity 
with regard to the mailing of the notice of the decision 
stands, as there is no substantial evidence showing that VA 
failed to mail the notice to the address of record.  In fact, 
the record is entirely consistent with a finding that the 
administrative tasks were carried out properly.

It follows that since a copy of the December 1992 rating 
decision was mailed to the veteran's last known address as 
contained on his February 1992 claim form, and this decision 
was not appealed within one year of notice of the decision, 
the decision is final.  See 38 U.S.C.A. § 7105; Saylock, 
supra.  Accordingly, the effective date for disability 
compensation based on the subsequent grant of service 
connection for tinea versicolor will be the date of receipt 
of the "reopened" claim, April 26, 1994.  38 C.F.R. 
§ 3.400(c); 20.1103 (1998).

In regard to the effective date for the award of service 
connection for hypertension, the veteran said that this award 
should be effective on the date of his discharge from service 
in February 1992 since the evidence shows that he had this 
disability since service, and because he filed an initial 
claim for this disability in February 1992. 

Despite the veteran's contention that he filed an initial 
claim of service connection for hypertension in February 
1992, the evidence does not show that he filed such a claim 
until April 1994.  In fact, the veteran noted on the 1994 
application that his hypertension began in August 1992, six 
months after he filed the February 1992 claim.  This notation 
is consistent with the fact that neither hypertension nor 
elevated blood pressure readings are noted in the veteran's 
service medical records.  It is also consistent with an 
August 1992 private medical record which reflects an elevated 
blood pressure reading of 136/100, and is the first evidence 
suggestive of hypertension.  Thus, since the veteran did not 
file a claim of service connection for hypertension within 
one year of his service discharge, the effective date for 
this disability will the be the later date of receipt of 
claim or the date that entitlement arose.  As previously 
noted, the first evidence of hypertension is found in an 
August 1992 private medical record.  Since the date that the 
veteran filed his claim of service connection for 
hypertension, April 24, 1994, is later than the date that 
entitlement arose, August 1992, it is the appropriate 
effective date.  38 C.F.R. § 3.400(b)(2).

For the reasons stated above, the veteran is not entitled to 
an effective date earlier than April 24, 1994, for the award 
of service connection and compensation for tinea versicolor 
or hypertension.


ORDER

An effective date earlier than April 26, 1994, for the award 
of disability compensation for tinea versicolor and 
hypertension is denied.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may given a lower order of priority in terms of the necessity 
of carrying out the instruction completely.

Service Connection for Chest Pain

The veteran's service medical records show that he was seen 
at a medical facility in February 1989 with complaints of 
chest pain.  He reported having the pain for three weeks and 
of experiencing sharp brief intermittent left chest wall pain 
for five days.  He said that the pain was precipitated by 
twisting and a change in chest position.  He was diagnosed as 
having musculoskeletal chest pain.  

Chest X-rays performed in March and June 1993 show a normal 
chest.  In June 1993 the veteran was seen by his private 
physician for chest pain.  

At a VA examination in June 1994 the veteran was diagnosed as 
having chest wall pain, recurrent.  

A private office note dated in March 1995 reflects the 
veteran's complaints of left and right sided chest pain of 
two days duration.  The veteran reported the first onset of 
such pain in 1991 during war and of having monthly flare-ups.  
He was assessed as having history of costochondritis and 
history of hypertension.  Another office note in 1995 
reflects that the veteran complained of chest discomfort at 
times in the middle of his chest.

In July 1995 the veteran's private physician submitted a 
letter stating that the veteran had been a patient at his 
medical facility since August 1992 and had been seen on 
several occasions with complaints of mid, right and left 
anterior and posterior chest pain.  He stated that the 
veteran had been diagnosed as having musculoskeletal chest 
pain and costochondritis.  He also said that the veteran's 
treatment included anti-inflammatory medication, muscle 
relaxers and analgesics.  

The veteran's claim of service connection for chest pain is 
well grounded in light of his active service in the Persian 
Gulf, his complaints of chest pain since service, and medical 
evidence of chest pain in and after service.  See VAOPGCPREC 
4-99 (May 3, 1999).  However, additional medical development 
is warranted in regard to the nature and etiology of the 
veteran's chest pain.  38 U.S.C.A. § 5107(a).  Although its 
is noted in the May 1996 supplemental statement of the case 
that the veteran's chest wall pain had been given a clinical 
diagnosis of costochondritis, this is not entirely clear 
since the veteran's treating physician in July 1995 stated 
that the veteran had been diagnosed as having musculoskeletal 
chest pain and costochondritis.  Consequently, clarification 
is needed as to whether the veteran's chest pain is due 
solely to costochondritis, or whether there is more than one 
etiology to his chest pain.  If the veteran's chest pain is 
found to be due solely to costochondritis, then a 
determination as to the onset of this disability must be 
obtained.  Such clarification requires that the veteran be 
afforded a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121 (1991).

Compensable Rating for Tinea Versicolor

The veteran has appealed the initial rating assigned for this 
disability.   Therefore, the RO must review this claim as an 
initial rating claim in accordance with the holding of the 
United States Court of Appeals for Veterans Claims in 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service medical records show that he was 
treated for skin problems on multiple occasions and was given 
various diagnoses including contact dermatitis, irritant 
dermatitis of the groin, tinea versicolor and tinea 
multicolor.  Postservice medical records, including 
examination reports, contain various dermatology findings and 
reflect diagnoses of contact dermatitis, tinea versicolor and 
seborrheic dermatitis.  

The only skin disability recognized by VA as being service-
connected is tinea versicolor.  In fact, the RO rendered a 
decision in June 1997 denying service connection for all 
disabilities other than tinea versicolor, including 
seborrheic dermatitis.

Since the medical evidence on file, including a January 1997 
VA dermatology examination report, does not differentiate 
between the veteran's symptoms as they pertain to his 
service-connected tinea versicolor as opposed to other skin 
disabilities, a remand is required so that further medical 
clarification in this regard may be obtained.  Green v. 
Derwinski, 1 Vet. App. 121 (1991). 

Increased Rating for Hypertension

The veteran has appealed the initial rating assigned for this 
disability.   Therefore, the RO must review this claim as an 
initial rating claim in accordance with the holding of the 
United States Court of Appeals for Veterans Claims in 
Fenderson v. West, 12 Vet.App. 119 (1999).

During the pendency of the veteran's appeal of a 10 percent 
evaluation for his service-connected hypertension, new 
regulations went into effect that changed the schedular 
criteria for rating diseases of the arteries and veins as 
contained in 38 C.F.R. 4.104.  The effective date of this 
these regulatory changes is January 12, 1998.  Accordingly, 
the case must be remanded to the RO for consideration of the 
applicability of the provisions of the new ratings schedule, 
and the version of the regulations which are most favorable 
to the veteran's claim, whether they be from the old ratings 
schedule or the newly promulgated one, shall be applied.  
Bernard v. Brown, 4 Vet. App. 383 (1993); Karnas v. 
Derwinski, 1 Vet .App. 308 (1991).

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The veteran should be afforded a VA 
dermatology examination to assess the 
symptoms and severity of his service-
connected tinea versicolor.  All 
indicated tests deemed appropriate should 
be conducted.  The examiner should 
indicate whether the veteran's tinea 
versicolor, apart from any other skin 
disability, is manifested by exudation or 
itching, constant, extensive lesions, or 
marked disfigurement, ulceration or 
extensive foliation or crusting, systemic 
or nervous manifestations, or an 
exceptionally repugnant pathology.  The 
claims folder must be available to the 
examiner for review and a notation to the 
effect that the claims file was reviewed 
should be on the examination report.

2.  The veteran should be afforded a VA 
examination for chest pain.  Any tests 
deemed necessary should be performed.  
The claims folder must be made available 
to the examiner for review and a notation 
to the effect that the claims file was 
reviewed should be on the examination 
report.  The examiner should state 
whether the veteran's chest pain 
symptomatology, in addition to any test 
results, are associated with a diagnosed 
condition.  If there is a diagnosed 
condition, the examiner should state a 
medical opinion, based on the entire 
record, as to the time of onset of the 
diagnosed condition.  In the event that 
there is any symptomatology, abnormal 
physical findings or abnormal laboratory 
test results that have not been 
determined to be part of a known clinical 
diagnosis, such symptoms, findings and/or 
test results should be specified, and 
differentiated from those that can be 
attributed to a known clinical diagnosis.  

3.  Thereafter, the RO should 
readjudicate the issues of the propriety 
of a 10 percent evaluation for 
hypertension starting from April 26, 
1994, and the propriety of a 0 percent 
evaluation for tinea versicolor, also 
from April 24, 1994.  The RO should also 
readjudicate the issue of service 
connection for chest pain on a direct 
basis and as secondary to exposure to an 
environmental hazard.  In regard to 
rating hypertension, the old rating 
schedule, as well as the provisions of 
the new regulations and rating criteria 
for assessing diseases of the arteries 
and veins (as contained in 38 C.F.R. 
4.104) must be considered in rating the 
veteran's hypertension and the version of 
the regulations which are most favorable 
to the veteran's claim must be applied.  
See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In reviewing the claims for 
increased ratings for hypertension and 
tinea versicolor, the RO must assess the 
claims on the basis of the propriety of 
the initial ratings in accordance with 
Fenderson v. West, 12 Vet.App. 119 
(1999).  If any benefit sought by the 
veteran is denied, a supplemental 
statement of the case should be issued.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the claims folder 
should be returned to this Board for further appellate 
review.  No action is required of the veteran until he 
receives further notice.  The purpose of this remand is to 
assist the veteran in developing his claim.  The Board 
expresses no opinion, either factual or legal, as to the 
ultimate disposition of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

